Citation Nr: 1036494	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-08 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether an appeal on the claim of CUE with respect to a March 
22, 1979 rating decision was timely filed.  

2.  Whether the RO's failure to consider service connection for a 
respiratory disorder in a March 22, 1979 rating decision 
constitutes CUE.  

3.  Whether the Veteran has perfected an appeal to the Board of 
the effective date assigned for a 100 percent disability rating 
for his pulmonary disease.  


REPRESENTATION

Appellant represented by:	Ted Sumner, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from May 1973 to March 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In a February 2009 communication the Veteran requested a hearing 
before a Veteran's Law Judge sitting at the RO in Portland, 
Oregon.  He withdrew that request later that month.  

In a May 2009 decision, the Board adjudicated the Veteran's 
appeal as to the issues not before it.  The Veteran appealed that 
Board decision to the U.S. Court of Appeals for Veterans Claims 
(Veterans Court).  In March 2010, the Veterans Court granted a 
joint motion of the Veteran and the Secretary of Veterans' 
Affairs, vacated the May 2009 decision as to these issues, and 
remanded the matter to the Board for compliance with the 
instructions in the joint motion.  


FINDINGS OF FACT

1.  In June 2002, the RO denied a claim of CUE based on the 
failure to consider service connection for respiratory disability 
in a March 22, 1979 rating decision

2.  In November 2002, the Veteran's notice of disagreement with 
the June 2002 rating decision was received; a statement of the 
case was issued on July 30, 2003.

3.  A communication received in September 2003, within 60 days 
from the issuance of the statement of the case, can be fairly 
construed as expressing an intent to perfect the appeal on the 
CUE claim to the Board.

4.  The March 22, 1979, rating decision has not been shown to 
contain any undebatable errors of fact or law.  

5.  No document expressing disagreement with the effective date 
of assignment of a 100 percent rating for a pulmonary disability 
was received by VA within one year of any decision in which the 
RO assigned a 100 percent rating for a pulmonary disability.  


CONCLUSIONS OF LAW

1.  The criteria for the filing of a timely substantive appeal 
with respect to the issue of whether the RO's failure to consider 
service connection for a respiratory disorder in a March 22, 
1979, rating decision constitutes clear and unmistakable error 
(CUE) to the Board have been met.  38 U.S.C.A. §§ 7104, 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 
20.303 (2009). 

2.  The March 22, 1979, rating decision did not contain CUE.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2009).  

3.  The Board does not have jurisdiction to address the merits of 
the effective date assigned by the RO for a 100 percent rating 
for a pulmonary disability.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 38 C.F.R. §§ 20.200, 20.101(d) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, as provided for by the Veterans Claims 
Assistance Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  However, 
important for this case, the Board notes that the VCAA is not 
applicable to the issues of CUE.  The Veterans Court has held 
that the VCAA does not apply to CUE actions.  Baldwin v. 
Principi, 15 Vet. App. 302 (2001).  

Nor is the VCAA applicable to the questions regarding the Board's 
jurisdiction, or stated another way, questions involving whether 
an appeal to the Board of an RO decision was initiated or 
perfected.  VCAA notice applies to the substantiation of a claim 
while the notice required to inform the Veteran as to how to 
initiate and perfect an appeal is specified in law and 
regulation that precedes, and is not part of, the VCAA.  The 
Board addresses those provisions as necessary in the instant 
decision.  

Notwithstanding the above, the parties of the joint motion cite 
Weaver v. Principi, 14 Vet. App. 301, 302 (2001) (per curiam 
order), as a basis to vacate the Board's decision (a Veteran's 
Court decision that cited a failure to indicate whether the Board 
considered "VCAA's" enhance duties as a failure to consider all 
"applicable" provisions of law, notwithstanding the fact that 
the issue before the Board at this time, in this case, are issues 
in which the VCAA does not apply).

In the instant decision, the Board refers to the Veteran's 
contentions alternatively as involving a "respiratory 
disability" or a "pulmonary disability", depending on the 
context.  No substantive distinction is intended.  

I.  The CUE Claim

A.  Whether an appeal as to the claim of CUE with respect to a 
March 22, 1979, rating decision was timely filed.

Under the relevant regulations, an appeal consists of a timely 
filed written notice of disagreement and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (2009).  

A notice of disagreement is a written communication from the 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination of the agency of 
original jurisdiction (AOJ), which, in the instant case, is the 
RO.  38 C.F.R. § 20.201 (2009).  No special wording is required 
but this must be in terms which can be reasonably construed as 
disagreement with the determination and a desire for appellate 
review.  Id.  If the RO gave notice that adjudicative 
determinations had been made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  Id.  A notice of disagreement shall be filed 
within one year from the date of mailing of notice of the result 
of initial review or determination.  38 U.S.C.A. § 7105(b)(1) 
(West 2002); 38 C.F.R. § 20.302(a) (2009).  If the notice of 
disagreement is not timely, i.e. not received within one year of 
the mailing of the determination at issue, the determination 
becomes final.  Id.  

A substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  38 
C.F.R. § 20.202 (2009).  If a statement of the case addresses 
several issues, the appeal must either indicate that it is being 
perfected as to all issues or must specifically identify the 
issues appealed.  38 C.F.R. § 20.202.  

A substantive appeal must be filed within sixty days from the 
date of mailing of the statement of the case or within one year 
of the date of mailing of notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  The RO may close the case for failure to 
respond after receipt of the statement of the case, but questions 
as to timeliness or adequacy of response shall be determined by 
the Board.  Id.  

Additionally, a veteran may request an extension of the 60-day 
period for filing a substantive appeal for good cause.  38 C.F.R. 
§ 20.303 (2009).  The request for such an extension should be in 
writing and must be made prior to the expiration of the time 
limit for filing the substantive appeal.  Id.  

In the present case, the issue of whether a March 22, 1979, 
rating decision contained CUE in failing to consider service 
connection for a respiratory disorder was first considered by the 
RO in a June 2002 rating decision.  At that time, the claim was 
denied.  A notice of disagreement was received in November 2002, 
and a statement of the case was issued on July 30, 2003.  Within 
60 days from the issuance of the statement of the case, a 
communication was received from the Veteran.  This 
correspondence, received on September 2, 2003, referenced the 
statement of the case.  The Veteran denied having submitted a 
notice of disagreement "in the recent past."  However, as noted 
above, he did submit a notice of disagreement in November 2002.  

Moreover, in the September 2003 letter, the Veteran stated: "I 
will file an (a)ppeal with (BVA) in the near future."  Overall, 
he references the statement of the case relating to the CUE claim 
and further indicates an intent to appeal, albeit "in the 
future."  

The official Form 9, received in April 2004 is clearly untimely.  
However, resolving all reasonable doubt in the Veteran's favor, 
the September 2003 communication is found to meet the 
requirements of a timely substantive appeal on the issue of CUE 
in a March 1979 rating decision.  Timeliness having been 
established, the appeal has been perfected and the Board has 
jurisdiction to consider the merits of the claim.  

B.  Whether there was CUE in the March 22, 1979 rating decision 
with regard to a respiratory disability.  

The Veteran contends that the RO's failure to consider service 
connection for a respiratory disorder in a March 22, 1979, rating 
decision constitutes CUE.  

An unappealed decision of the RO or the Board becomes final and 
binding and is not subject to revision on the same factual basis 
in the absence of clear and unmistakable error.  Previous 
determinations which are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. §§ 5109A, 7111 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.105, 20.1400 (2009).

The Veterans Court has provided the following guidance with 
regard to a claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there must 
have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  The 
Veterans Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  

The words 'clear and unmistakable error' 
are self- defining.  They are errors that 
are undebatable, so that it can be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the time 
of the prior AOJ or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of resolving 
reasonable doubt in favor of the veteran is not for application, 
inasmuch as error, if it exists, is undebatable, or there was no 
error within the meaning of 38 C.F.R. § 3.105(a). Russell, 3 Vet. 
App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

The Veterans Court has consistently stressed the rigorous nature 
of the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  "'Clear and unmistakable error' 
requires that error, otherwise prejudicial, must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  
"It must always be remembered that clear and unmistakable error 
is a very specific and rare kind of 'error'."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  

In Russell, Fugo and other decisions, the Veterans Court has 
emphasized that merely to aver that there was CUE in a rating 
decision is not sufficient to raise the issue.  The Veterans 
Court has further held that simply to claim CUE on the basis that 
previous adjudications had improperly weighed the evidence can 
never rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the record 
and the law that existed at the time the decision was made.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell at 314.  
Evidence that was not of record at the time of the decision 
cannot be used to determine if CUE occurred.  See Porter v. 
Brown, 5 Vet. App. 233 (1993).

Where evidence establishes CUE, the prior decision in question 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of CUE 
has the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a).

Thus, the question for consideration is whether, at the time of 
the March 1979 rating decision, the correct facts, as they were 
known at the time, were not before the adjudicator.  
Alternatively, CUE could also be established if the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  In the present case, the Veteran is not raising either 
such assertion.  Again, his contention is that the March 1979 
rating action did not consider a service connection claim for a 
respiratory disability.  However, as indicated above, a CUE claim 
must be predicated on some undebatable error existing in the 
challenged decision.  The type of "error" asserted here is not 
a CUE because the Veteran does not allege that the March 1979 
decision incorrectly decided a claim for a pulmonary disability 
but rather that the March 1979 decision did not decide a claim 
for a pulmonary disability.  As no claim of entitlement to 
service connection for a respiratory disorder had been raised in 
the VA Form 21-526 submitted in October 1977, or at any other 
time prior to March 22, 1979, there was no error in not 
adjudicating such issue.  

Overall, it appears that what the Veteran is really intending to 
do is obtain an earlier effective date for the eventual award of 
service connection for a respiratory disability.  Such earlier 
effective date can potentially be achieved by several means, 
including, but not limited to, claims of CUE in earlier final 
decision denying service connection for a respiratory disability.  

On its face, the Veteran's statement does not tend to show CUE.  
He argues that the failure of the RO to adjudicate a claim 
constitutes CUE but the Veterans Court and the Court of Appeals 
for the Federal Circuit (Federal Circuit) have clearly indicated 
that if an RO decision does not discuss a claim there can be no 
CUE in the decision as to such claim.  Ingram v. Nicholson, 21 
Vet. App. 232 (2007); Adams v. Shinseki, 568 F.3d 956 (Fed. Cir. 
2009).  

In Ingram, the Veterans Court addressed at length the Federal 
Circuit's decisions in Andrews v. Nicholson, 421 F.3d 1278 (Fed. 
Cir. 2005) and Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 
2006).  The Veterans Court determined that in order for an RO 
decision to have denied a claim, the decision must have discussed 
the claim in terms sufficient to put the claimant on notice that 
it was being considered and rejected.  Ingram v. Nicholson, 21 
Vet. App. 232, 255 (2007).  

As the Board explains in detail in the paragraphs that follow, 
the March 1979 decision does not mention a respiratory 
disability.  Thus, even if the Veteran was correct in his 
assertion that there was an unadjudicated claim for a respiratory 
issue at the time of the March 1979, which he is not, his claim 
of CUE based on the RO not adjudicating such claim would fail as 
a matter of law.  There was no claim for a respiratory disability 
decided, either implicitly or explicitly, in the March 1979 
decision.  

More importantly, there was no claim for VA benefits for a 
respiratory disability pending at the time of the March 1979 
decision.  

In the joint motion the Parties agreed that the Board's reasons 
and based were not adequate and that the Board failed to 
appropriately consider and discuss all potentially applicable 
provisions of law and regulation.  March 2010 joint motion at 1-
2.  This statement appears unclear because the only provision the 
Parties refer to is 38 U.S.C.A. § 7104(a) and (d)(1) (that VA 
must provide a statement of the reasons or bases for its findings 
and conclusion on all material issues of facts or law).  Id. at 
3.  

The Parties referred to several items of evidence in questioning 
whether there was a claim pending at the time of the March 1979 
decision, as follows:

Moreover, there appears in the record 
evidence to suggest that there may have 
been a pulmonary claim considered or 
contemplated in 1979.  The Veteran's 
November 1978 chest x-ray showed 
fibrocalcific pulmonary residuals, and the 
VA examination report reflected the 
examiner's suggestion that the Veteran be 
referred to a pulmonary specialist.  
[citation omitted].  While the VA 
examination reflects dates of both November 
and December 1978, there also appears in 
the record a statement from the Veteran 
dated December 26, 1978 that due to his 
job, he "was unable to keep [his] 11-9-78 
appointment at Wadsworth VA Hospital," and 
he asked that he be rescheduled for a VA 
examination after January 12, 1979.  
[citation omitted].  It is unclear whether 
the Veteran was rescheduled for a pulmonary 
evaluation or whether VA ever responded to 
this request

Id at 3.  

Although the Parties did not explicitly so state, it appears to 
the Board that the only reason this paragraph was included in the 
joint motion is the Parties thought that this evidence indicated 
that a claim had been filed, or that this evidence somehow 
constituted a "claim".  The Board will explain why there was no 
claim filed and why this evidence is not a claim.  As VA never 
referred to a "claim" for a pulmonary disability, the 
suggestion that such a claim was contemplated is not validated.  

A "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a benefit.  
38 C.F.R. § 3.1  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more benefits 
under the laws administered by VA may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  Such an informal claim must 
identify the benefit sought.  Id.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application form 
will be forwarded to the claimant for execution.  Id.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  Id.  

If certain facts exist, a report of examination or 
hospitalization will constitute an informal claim for an increase 
in compensation or to reopen a previously denied claim.  Once a 
formal claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA will 
be considered an informal claim, but only if such reports relate 
to examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year from 
the date of such examination, treatment or hospital admission.  
38 C.F.R. § 3.157.  

VA first received an application for disability compensation from 
the Veteran in October 1977.  In that application, he indicated 
the following as to the nature and history of the sickness, 
disease, or injuries for which his claim was made and the date 
that each began:  Eyes 8-73, Skin condition - 1974, Appendectomy 
6-74, Bacteria infection both legs 1-77, Broken left hand 8-73."  

Clearly, it is not determinable from this application that the 
Veteran sought compensation for a respiratory (including 
pulmonary) disability.  This is not a claim for a respiratory 
disability, but for five other disabilities.  

Pursuant to receipt of that application, the RO then requested a 
complete general medical examination with special attention to 
the above noted disabilities.  A report of medical examination is 
of record in which the Veteran indicated on November 2, 1978 that 
the entries under Occupational and Medical history were complete 
correct to the best of his knowledge.  A physician signed the 
report on December 8, 1978 and a reviewing physician signed the 
report on December 12, 1978.  

The report includes findings for the Veteran's various 
physiological and anatomical systems.  Of note is that in the 
joint motion the Parties incorrectly identified the examination 
report as reflecting the examiner's suggestion that the Veteran 
be referred to a pulmonary specialist.  

Simply stated, there is no statement within the four corners of 
the examination report mentioning a pulmonary specialist.  For 
the respiratory system the examiner stated as follows:  "clear 
to p&a.  No rales heard.  RS normal."  For shape of chest the 
examiner indicated normal.  For inspiration and expiration in 
inches the examiner drew straight horizontal lines.  Nowhere in 
the report does the examiner make any reference to a pulmonary 
specialist.  

The only possible explanation for the Parties' statement is that 
the Parties did not understand the examiner's reference to a 
physical medicine and rehabilitation consult with regard to his 
claimed left hand disability.  Under remarks, at item 44 of the 
report, the examiner listed the following:  "L hand - fxd - 1973 
- now fingers get stiff [see Pm&R consult]" below this is 
written [vet DNR to Pm&R clinic]."  

Under diagnosis the examiner listed five items by number.  These 
correspond precisely with the five items listed in the previous 
section as skin trouble; infection, legs; appendectomy; eyes get 
tired & he loses "perception of depth"; and L hand.  For the 
5th numbered item the examiner listed "see Pm&R consult."  The 
Board finds no ambiguity: a pulmonary specialist was not 
requested.  

This reference not only is consistent with the standard 
abbreviation for the medical specialty "Physical medicine and 
rehabilitation", but also is consistent with the disability 
associated with the reference by the examiner - a left hand 
condition - as the specialty of physical medicine and 
rehabilitation deals particularly with disorders involving the 
muscles, nerves, and bones.  Furthermore it simply makes no sense 
that the examiner would refer the Veteran for a pulmonary consult 
with regard to a hand condition.  Hence, respectfully, the 
Parties are factually incorrect in their statement that the VA 
examination report reflected the examiner's suggestion that the 
Veteran be referred to a pulmonary specialist.  There is no 
mention of any such referral in the examination report.  

Because the 1978 VA examination report contains no suggestion by 
the examiner that the Veteran be referred to a pulmonary 
specialist, the Parties reference to such cannot form the basis 
for any other fact.  

There are two consultation sheets of record from prior to the 
March 1979 decision.  One has a date of October 27, 1978 and is 
for an eye condition.  The other has dates of November 2, 1978 
and November 30, 1978, is for Pm&R. and includes the reason for 
request as "Fx hand."  Clearly, neither of these has anything 
at all to do with a pulmonary consult.  As to the Veteran's 
statement, dated December 26, 1978 and date stamped January 2, 
1979, that due to his job he "was unable to keep my 11-9-78 
appointment" there is no reason whatsoever to arrive at the 
conclusion that this appointment had anything to do with his 
respiratory system.  Given the previous documents, it had to do 
with the Pm&R appointment regarding his hand.  Whether or not he 
kept an appointment regarding his "hand" is not relevant to any 
matter at issue.  

The Board clearly finds that the x-ray report is not a informal 
or formal "claim" for VA disability compensation for a 
respiratory disability.  The report provides "reveal the 
diaphragms fairly smooth.  The heart is normal.  Hilar shadows 
are moderately heavy.  Pulmonary markings are accentuated.  There 
are discrete calcifications of probably no present clinical 
significance" with an impression of "fibrocalcific pulmonary 
residuals."  This is merely an x-ray report, nothing more.  This 
x-ray report is from 1978, which is prior to the March 1979 
decision so neither that, nor any other examination finding or 
report, can be the basis for an informal claim under 38 C.F.R. 
§ 3.157 as no claim had yet been decided.  

There are no other documents with any pertinent information dated 
prior to the March 1979 decision.  As there is no evidence 
whatsoever that the Veteran ever sought service connection for a 
respiratory disability, there was no claim for compensation 
benefits for a respiratory disability prior to when the RO issued 
the March 22, 1979 rating decision.  

The March 22, 1979 rating decision being challenged granted 
service connection for a left hand injury and for an appendectomy 
scar.  Noncompensable evaluations were assigned for each of those 
disabilities.  Additionally, the decision denied service 
connection for a skin disorder, an eye disorder, and an infection 
of the legs.  The Veteran did not appeal that determination and 
it became final.  38 U.S.C.A. § 7105.  

The March 1979 rating decision makes no mention of the Veteran's 
respiratory system.  As to x-rays, the report only refers to the 
x-rays of the Veteran's hands.  This, of course, makes total 
sense because the Veteran had not claimed any disability of his 
respiratory system.  

To be clear, the Board finds as follows: 

(1)	There was no claim for VA benefits for a respiratory 
disability prior to March 1979; 
(2)	the March 1979 rating decision did not mention the 
Veteran's respiratory system.  
(3)	the March 1979 rating decision did not implicitly or 
explicitly deny or address a claim for a respiratory 
disability.  

Thus, there was no CUE in the March 1979 rating decision as to 
anything to do with the Veteran's respiratory system.  

For the reasons just stated, the appeal as to whether there was 
CUE in the March 22, 1979 decision as to the issue of a 
respiratory disability must be denied.  

II.  Whether the Board has jurisdiction to 
address the merits of the effective date 
assigned for a 100 percent rating for 
disability due to pulmonary disease.

In the joint motion the Parties agreed that "the record reflects 
that the Veteran had taken issue with the effective date of the 
assigned 100 percent rating for his pulmonary disease, and may 
have perfected an appeal of this issue."  March 2010 joint 
motion at 4.  The Parties' further reference to this issue is as 
follows:  

A November 2007 letter from his counsel at 
that time requested the RO to "continue the 
'reopened disability claim' for an 'earlier 
effective date for [his] 100% disability 
rating' as referenced in the Department of 
Veterans Affairs letter dated November 2, 
2000," and he advised that the Veteran 
wished to continue this claim.  [citation 
omitted].  Further, in October 2008, the 
Portland, Oregon, RO sent a "Deferred 
Rating" to the Seattle, Washington, RO with 
the following information:  

NON-APPEAL ISSUE.  Please note, the 
document dated 11/9/07 from the attorney, 
and received 11/26/07, is a claim to 5  
'continue' a claim for an earlier effective 
date of the 100% disability rating. (I 
tabbed it as 'new claim?')  This issue was 
initially rated on 4/6/00 with notification 
of our denial on 4/28/00.  The veteran 
submitted additional statements dated 
5/5/00, 6/2/00, and 6/26/00.  A 930 EP was 
established on 8/11/00, per MAPD 
(apparently due to VAMC records received 
that date, though I cannot locate the CEST 
annotation in the file).  Next, a 
development letter was sent regarding this 
on 11/2/2000, which I have tabbed.  The 930 
EP was scanned on 9/5/01 and the file 
annotated (no mention of the request for an 
earlier effective date for total 
evaluation).  An 020 EP was also pending at 
that time and was continued.  The next 
rating decision, dated 6/4/02, did not 
address the issue of earlier effective date 
for TDIU and/or 100% schedular, and I do 
not see that we have addressed that issue 
since then.  Therefore, the claim appears 
still to be pending.  But, even if not, we 
have a new claim for that issue as of 
11/26/07.  I believe a temp file may well 
be created for the new/continued issue, and 
then the file can be reviewed and certified 
to BVA.  [citation omitted].  

In contrast, the Veteran's attorney argues 
that he did submit a substantive appeal to 
the issue of an effective date and has 
cited to several documents in support of 
his argument.  Indeed, the record is 
replete with statements from Appellant and 
from his attorney regarding the status of 
his claims.  [citation omitted].  

Joint motion at 4-5.  

The Board has jurisdiction to address its own jurisdiction.  
38 C.F.R. § 20.101(d) (2009).  Of note is that the laws and 
regulations regarding initiation and perfection of appeals of RO 
decisions to the Board is provided in the section of the instant 
decision addressing the CUE issue.  

In a decision dated September 30, 1998 the RO granted service 
connection for "moderately severe airflow obstruction, asthmatic 
component due to welding exposures" and mailed that decision and 
a copy of the Veteran's appellate rights to the Veteran and his 
representative.  The date stamped on the letter is September 29, 
1998.  The RO assigned a 60 percent rating for this disability, 
effective April 17, 1997.  Since the RO did not assign a 100 
percent rating in this decision, no appeal of the decision would 
be possible as to the issue of the effective date of the assigned 
100 percent rating for his pulmonary disease.  

On October 8, 1998, the RO received a VA FORM 21-8940 application 
for increased compensation based on unemployability.  He 
indicated that he had become disabled from work as of November 
12, 1997 and that his employment terminated in August 1998.  The 
RO granted "individual unemployability" in a February 1999 
rating with an effective date in August 1998.  That decision and 
a copy of his appellate rights were mailed to the Veteran and his 
representative on February 23, 1999.  

Again, as a 100 percent rating for his pulmonary disease was not 
assigned in this rating decision there could be no appeal of this 
rating decision as to the effective date of the assigned 100 
percent rating for his pulmonary disease.  

Another application for unemployability was received by the RO on 
January 26, 1999, (also indicated as received February 9, 1999).  
The RO issued a rating decision on February 24, 1999 confirming 
the grant of benefits for individual unemployability.  That 
decision, and a copy of the Veteran's appellate rights, were 
mailed to the Veteran and his representative on March 6, 1999.  

Again, as a 100 percent rating for his pulmonary disease was not 
assigned in this rating decision there could be no appeal of this 
rating decision as to the effective date of the assigned 100 
percent rating for his pulmonary disease.  

On March 9, 1999 the RO received from the Veteran's 
representative a statement that the Veteran believed his 
unemployability actually began in November 1997 and requesting an 
earlier effective date in November 1997 for the grant of 
benefits.  In an April 1999 rating decision the RO assigned an 
effective date of November 13, 1997 for the grant of benefits for 
individual unemployability, thus resolving the disagreement 
expressed in the March 1999 statement.  

Again, as a "100 percent rating for his pulmonary disease" was 
not assigned in this rating decision there could be no appeal as 
to "the effective date of the assigned 100 percent rating for 
his pulmonary disease."  

On July 22, 1999 the RO received a document from the Veteran's 
representative reporting that the Veteran had sustained a leg 
fracture and requesting service connection for osteoporosis and 
for gastrointestinal reflux secondary to steroid therapy for his 
lung condition.  Other evidence received were the results of 
pulmonary function tests.  He underwent a VA respiratory 
examination on September 27, 1999.  

On November 24, 1999 the RO mailed a November 15, 1999 rating 
decision and a copy of the Veteran's appellate rights to the 
Veteran and his representative.  In that decision, the RO denied 
an increased evaluation for his respiratory disability due to 
welding exposure, keeping the disability rating at 60 percent.  
The RO also granted service connection for osteopenia, residuals 
of a right ankle fracture, gastroesophageal reflux, and a right 
ankle scar.  

Again, as a 100 percent rating for his pulmonary disease was not 
assigned in this rating decision, there could be no appeal of 
this rating decision as to the effective date of the assigned 100 
percent rating for his pulmonary disease.  

On February 29, 2000, the RO received from the Veteran's 
representative a statement explaining that the Veteran "feels 
his treatment with steroids should have made him eligible for a 
higher rating in his disability.  He requests that his records be 
re evaluated for an increased rating from 17 April 79 to 14 Aug 
98 when his IU was granted  re: asthma."  

On its face this document did not initiate an appeal to the Board 
of any issue.  There is no statement of disagreement with any 
"decision".  Rather, the Veteran's representative filed a 
document that is not a legally cognizable claim.  See Rudd v. 
Nicholson, 20 Vet. App. 296, 300 (2006).  This document cannot 
give rise to a grant for the benefit requested.  

The statement is, at best, new a claim for an increased rating to 
be effective for a period from twenty-one years to one and one-
half years before the document was received.  The earliest 
possible date for a grant of an increase would have been March 1, 
1999.  In other words, the benefit explicitly sought could not 
have been granted as a matter of law.  The RO interpreted that 
statement as a claim for an increase in the rating assigned for 
osteopenia.  

On April 28, 2000 the RO mailed an April 6, 2000 rating decision 
and a copy of the Veteran's appellate rights to the Veteran and 
his representative.  In the decision the RO denied the Veteran's 
claim for an increased rating for the period from April 17, 1979 
to August 14, 1998.  

Again, as a "100 percent rating for his pulmonary disease" was 
not assigned in this rating decision there could be no appeal of 
this rating decision as to the effective date of the assigned 100 
percent rating for his pulmonary disease.

In a document dated May 5, 2000 the Veteran's representative 
stated as follows:  
Attached is copy of case docket number 90-50 407 in support of 
veteran's claim for increased rating due to steroid therapy for 
his asthma from 4-17-79 to 8-14-98.  Please re-evaluate.  Thanks  
The veteran feels that he should be entitled to a 100% rating 
from date of s/c due to the heavy doses of steroids that were 
prescribed for his respiratory problems."  

Accompanying this document is a copy of the April 1998 rating 
decision with the docket number referred to by the 
representative.  This decision addresses an appeal of a different 
Veteran and has nothing to do with the facts of the Veteran's 
case.  Also, received by the RO on June 5, 2000 is a copy of the 
November 15, 1999 rating decision and a letter dated June 2, 2000 
signed by the Veteran and his spouse.  

In that June 2, 2000 letter received on June 5, 2000, the Veteran 
stated that he was requesting "an increased rating from 60% to 
100% due to steroid use, and all applicable back pay, retroactive 
from April 17, 1997 to December 31, 1997.  And also, 100% total 
medical disability rating, in lieu of 100% unemployability, from 
the present on, due to continued steroid use, for treatment of my 
service connected pulmonary condition."  

In a document received on June 26, 2000 the Veteran's 
representative stated as follows:  

The veteran wishes to claim s/c for his 
recently repaired hernia as secondary to 
his steroid usage.  He also wishes to claim 
s/c for a heart condition as secondary to 
his s/c asthma and steroid usage.  He has 
been treated at VAMC Roseburg.  See attch'd 
3 pgs of med recs for evaluation."  

Also submitted on June 26, 2000 are two pages of VA treatment 
records referring to a surgical procedure for treatment of a 
hernia and a single page of electrocardiograph tracings.  He 
submitted another treatment record on June 27, 2000 and 9 more 
pages of treatment records on August 11, 2000.  

Thus, the evidence from the year 2000 referred to in the quote on 
page 4-5 of the joint motion is neither a "notice of 
disagreement" with any decision in which a 100 percent rating 
was assigned for a pulmonary disability, nor a substantive appeal 
of any decision in which a 100 percent rating was assigned for a 
pulmonary disability.  

The "development letter" referred to in the joint motion is a 
letter dated November 2, 2000 which acknowledges receipt of the 
claim for reopened compensation and indicates that the Veteran 
filed a claim for service connection for heart and hernia 
conditions and for an earlier effective date for his 100 percent 
rating.  This has no effect as to initiating or perfecting an 
appeal of any decision.  

On November 7, 2000 the RO received from the Veteran a statement 
requesting service connection for the following disabilities as 
secondary to his medication for his service connected disability:  
"[1] Chronic Obstructive Pulmonary Disease (Drug-Induced 
Pulmonary Pneumonits DC 6829) [2] Heart Problem [3] Diaphramatic 
Hernia [4] umbilica Hernia [5] Stomach Problem also request SC 
for Asbestosis"  He also requested increased evaluations for his 
service connected disabilities involving his ankle, 
gastroesophageal reflux, and "asthma due to high dose 
corticosteroids."  

On April 13, 2001 the RO received a letter from the Veteran in 
which he asserted that there was clear and unmistakable error in 
the 1979 rating decision.  He referred to the chest x-ray of 
November 1978, said he was not told of the results of the x-ray 
and that a physician years later told him that if he was examined 
further his asthma would have been reversible.  

Of record is a Report of Contact dated August 10, 2001 pursuant 
to a telephone conversation between a VA employee and the 
Veteran.  This documents that the Veteran inquired as to why 
corrections were made to his a December 2000 examination, that he 
did not want another examination but wanted to ensure that the 
addendum to his examination was considered in his claim.  The 
document also states "[h]e spoke of a Clear and Unmistakable 
error made on his claim."  

Up to this point there was no decision awarding a 100 percent 
rating for a pulmonary disability so none of the documents just 
discussed could have been a notice of disagreement or a 
substantive appeal as to the effective date of the assigned 100 
percent rating for his pulmonary disease.  

On June 13, 2002 the RO sent to the Veteran and his 
representative a June 4, 2002 rating decision and a copy of the 
Veteran's appellate rights.  In that decision, the RO assigned 
staged ratings of 100 percent from April 17, 1997 to September 
29, 1997, 60 percent for September 29, 1997 to September 21, 
1999, and 100 percent from September 21, 1999, forward, for 
moderately severe airflow obstruction, asthmatic component due to 
welding exposure.  

Important for the parties of the joint motion to understand, this 
then was the first decision in which a 100 percent rating was 
assigned for a respiratory disability.  Hence, a notice of 
disagreement (or a substantive appeal) of the assignment of a 100 
percent rating for a pulmonary disability could not have been 
received prior to June 13, 2002.  

In that decision, the RO also denied the claim as to "whether 
the decision to not consider service connection for a respiratory 
condition on the rating decision dated March 22, 1979 was clearly 
and unmistakably erroneous."  

Between June 13and June 19, 2002 the RO received several 
statements from the Veteran.  In a statement date stamped June 
14, 2002 (but dated June 25 2001 by the Veteran) he did not 
mention a 100 percent rating for a pulmonary disability but 
rather stated that he did not want service connection for chronic 
obstructive pulmonary disease and mentioned his contention that 
there had been CUE based on the November 1978 x-ray report.  This 
document was therefore not a notice of disagreement or a 
substantive appeal as to the effective date of the assigned 100 
percent rating for his pulmonary disease.

In a VA Form 21-4138, dated by the Veteran as June 13, 2002 and 
date stamped as received by the RO on June 14, 2002, the Veteran 
referred to the June 4, 2002 rating decision, addressing the 
issues by the number listed for the issues in the decision.  As 
to number 1, which was the issue as to the increased rating for 
his pulmonary (asthmatic) condition which the RO granted the 100 
percent rating, the Veteran made no specific reference.  He 
referred to a pulmonary disability and did not mention the date 
assigned for any disability rating.  This document, therefore, 
was not a notice of disagreement or a substantive appeal as to 
the effective date assigned for the 100 percent rating for his 
pulmonary disability.  He did refer to issue number 8 of the 
decision.  Issue number 8 had to do with his assertion of CUE in 
the 1979 decision.  He stated that he wanted to appeal that 
issue.  This document is, therefore, not a notice of disagreement 
or a substantive appeal as to the effective date of the assigned 
100 percent rating for his pulmonary disease. 

In a Fax dated June 14, 2002 at 1:03 PM the Veteran stated that 
he was informed of a preliminary rating decision dated June 4, 
2002 and wanted to help VA correct anything in the decision 
before it was completed.  He referred to the Form 21-4138 just 
described.  There is no disagreement with the effective date 
assigned for the ratings for his pulmonary disability in the June 
4, 2004 decision.  His statements in that Fax refer to other 
matters which he wanted to help VA correct.  This Fax is, 
therefore, is not a notice of disagreement or a substantive 
appeal as to the 100 percent rating assigned for a pulmonary 
disability.  

In a statement dated June 15, 2002 and received by VA on June 19, 
2002 the Veteran again referred to his CUE claim.  Referring to a 
July 1998 letter from Dr. Blackmon and his CUE claim, the Veteran 
stated "We then at first thought that Dr. Blackmon had seen the 
1978 C&P finding, but was later informed by his office that he 
never received it at all.  I would like the VA to help me, would 
it be better to claim this as an earlier effective date for my SC 
disability?"  

This statement does not mention a 100 percent rating.  The letter 
merely refers to his attempt to achieve an effective date prior 
to 1980 for service connection.  This statement is not a notice 
of disagreement or a substantive appeal as to the date assigned 
for a 100 percent rating for his pulmonary disability.  

On November 22, 2002, the RO received another letter from the 
Veteran.  He stated that he disagreed with some issues in the 
June 2002 rating decision.  He referred to his time in service, 
the 1998 letter from Dr. Blackmon with respect to the November 
1978 x-ray report, and whether or not one of his respiratory 
disabilities caused another respiratory disability.  He did not 
refer to the effective date of a 100 percent rating assigned for 
a pulmonary disability and his references to dates are cognizable 
only with regard to his CUE claim.  This document is not a notice 
of disagreement or a substantive appeal as to assignment of the 
effective date of a 100 percent rating for a pulmonary 
disability.  

On December 9, 2002 the RO received another letter from the 
Veteran.  He referred to rating decisions from 1998 and 1999 and 
referred to different diagnoses for his pulmonary disability.  He 
did not mention a 100 percent rating or the 2002 rating decision.  
This is not a notice of disagreement or a substantive appeal as 
to the date of assignment of a 100 percent rating for a pulmonary 
disability.  

Documents received in February 2003 and a Report of Contact dated 
in February 2003 refer only to different diagnoses for his 
respiratory disability.  The Report of Contact indicates that he 
was concerned with what he referred to as the permanent and total 
status being taken away.  These documents do not mention the date 
of assignment of a 100 percent rating for a pulmonary disability 
and therefore do not include a notice of disagreement or a 
substantive appeal as to assignment of a 100 percent rating for a 
pulmonary disability

On April 15, 2003 the RO sent to the Veteran and his 
representative a decision dated April 2, 2003 and a copy of the 
Veteran's appellate rights.  In that decision, the RO granted 
service connection for asbestosis and explained that the Veteran 
was already being compensated at a 100 percent rate for pulmonary 
disability.  The dates assigned for the pulmonary disability 
remained the same.  

In the April 15, 2003 rating decision the RO explained that the 
Veteran was incorrect in his assertion that VA had dropped his 
"permanent and total" rating, explaining that the records 
continued to show that he was permanently and totally disabled 
due to service connected disabilities.  

On April 7, 2003 the RO received a statement from the Veteran in 
which he referred to different diagnoses for his respiratory 
disability but made no reference to a 100 percent rating for a 
pulmonary disability.  This is not a notice of disagreement or a 
substantive appeal as to the effective date of assignment of a 
100 percent rating for a pulmonary disability

On July 30, 2003 the RO mailed a statement of the case to the 
Veteran and his representative which addressed his assertion of 
CUE in the 1979 decision.  

On April 14, 2004 the RO received a statement from the Veteran, 
on a VA FORM 9, in which he stated that he wanted to appeal two 
issues as follows:  

1.  Whether denial of service connection for a heart 
condition secondary to service connected respiratory 
condition was erroneous.  

2.  Whether the rating officer erred in not granting a 30% 
rating for the service connected asbestosis rather than 
combining it with the COPD/Asthma which is currently rated 
100% permanent and total.  

This is not a notice of disagreement or a substantive appeal as 
to the effective date of the 100 percent rating assigned for a 
pulmonary disability.  Rather, it is clearly an argument that he 
should have received a separate rating for disability due to 
asbestosis.  

Following issuance of a statement of the case with regard to 
these two claims of CUR, the RO received a VA Form 9 on February 
11, 2005.  In that VA Form 9 the Veteran made no reference to the 
effective date assigned for the 100 percent rating for a 
pulmonary disability.  This document is not a substantive appeal 
or a notice of disagreement as to the effective date of 
assignment of a 100 percent rating for a pulmonary disability.  

Also of record is an unsigned copy of the same VA Form 9 which 
references an attached narrative.  In that attached narrative the 
Veteran refers to cardiac treatment and asbestosis, but makes no 
reference to the effective date of assignment of a 100 percent 
rating for a pulmonary disability.  This document is, therefore, 
not a substantive appeal or a notice of disagreement as to the 
effective date of assignment of a 100 percent rating for a 
pulmonary disability.  

Two Fax's were received from the Veteran on October 21, 2005.  
Neither of which refers to the effective date of assignment of a 
100 percent rating for a pulmonary disability.  At this point, 
looking back in time there had been no statement of the case or 
supplemental statement of the case issued within 60 days and no 
decision as to his pulmonary disability issued within one year.  
Hence, this document could not be a notice of disagreement or a 
substantive appeal as to the effective date of assignment of a 
100 percent rating for a pulmonary disability.  

On November 26, 2007, the RO received a letter dated November 9, 
2007 from the Veteran's representative at the time, "D.C.", 
Attorney-at-Law.  In that letter his representative stated 
"[t]his letter is a request to continue the "reopened 
disability claim for and "earlier effective date for your 100% 
disability rating" as referenced in the Department of Veterans 
Affairs' letter dated November 2, 2000.  [The Veteran] wishes to 
pursue this claim immediately."  

This letter is not a timely notice of disagreement or substantive 
appeal as to the effective date of assignment of the 100 percent 
rating for the Veteran's pulmonary disability.  The letter was 
not received within one year of grant of a 100 percent rating for 
any pulmonary disability.  The letter comes many years after 
assignment of the 100 percent rating for a TDIU , the 100 percent 
rating for the Veteran's asthma, and the grant of service 
connection for asbestos which itself did not involve any 
additional disability rating.  The letter also comes more than 60 
days after any statement of the case or supplemental statement of 
the case.  In short, the letter is not a timely notice of 
disagreement or substantive appeal as to any decision.  

By the clear language of the letter, it is a claim for an 
effective date prior to 1980 for grant of a 100 percent 
disability rating for a pulmonary disability.  As the earliest 
effective date legally possible based on this letter would be 
November 2006, the letter seeks benefits that are not available 
as a matter of law.  Rudd v. Nicholson, 20 Vet. App. 296, 300 
(2006).  The letter is not a cognizable claim for an earlier 
effective date for a grant of any benefit.  Nor is the letter a 
notice of disagreement or substantive appeal as to any decision.  
In short the letter is procedurally meaningless.  

In a letter dated November 9, 2007, Mr. C. asked that an appeal 
as to "whether the decision to not consider service connection 
for a respiratory condition on the rating dated March 22, 1979, 
was clearly and unmistakably erroneous, filed on April 14, 2004, 
be forwarded to the Board of Veterans' Appeals immediately 
without further delay."  

This letter is untimely to initiate an appeal or perfect an 
appeal of any grant of a 100 percent rating as no decision 
granting a 100 percent rating had be issued within one year of 
the letter and no statement of the case or supplemental statement 
of the case had been issued within 60 days of the letter.  

In a letter received April 7, 2007 and dated April 3, 2008, Mr. 
C. asked for an update as to the CUE issue.  This is not a notice 
of disagreement or a substantive appeal for the same reasons 
already stated.  

No RO decision or statement of the case or supplemental statement 
of the case addressing the 100 percent rating assigned for the 
Veteran's pulmonary disability has been issued for many years.  
Hence, no document received since those already discussed could 
have initiated or perfected an appeal as to a decision in which 
the RO assigned an effective date for a 100 percent rating for a 
pulmonary disability.  

No appeal has been initiated or perfected as to a decision in 
which an effective date was assigned for a 100 percent disability 
rating for the Veteran's pulmonary disability.  Hence, the Board 
does not have jurisdiction to address question of fact or law as 
to this matter.  

ORDER

An appeal on the claim of CUE with respect to a March 22, 1979, 
rating decision was timely filed, and to this extent the appeal 
is granted.

The request for revision of a March 22, 1979, rating decision on 
the basis of CUE is denied.  

The issue of whether the correct effective date was assigned for 
a 100 percent disability rating for a pulmonary disability is 
dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


